DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 5 is objected to because of the following informalities: 
In claim 5 (line 1) “and the threads” should recite --and threads--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordue (US 6,358,467).
As to claim 1, Mordue discloses a rotor shaft configured to connect to a coupling, the rotor shaft comprising: 
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    239
    114
    media_image1.png
    Greyscale
a first end A that connects to the coupling, the first end including an internal bore 20’ configured to receive a protrusion extending from an opening of the coupling and to be threadingly connected to the protrusion (Figure 1C reprinted below with annotations; C2 L53-59).  

As to claim 2, Mordue discloses a rotor shaft that is comprised of one or more of the group comprising: graphite and ceramic (C1 L53-57).  
As to claim 3, Mordue discloses a rotor shaft wherein the first end A has an exterior surface that is chamfered B (Figure 1C).  
As to claim 6, Mordue discloses a rotor shaft wherein there are no threads in the bore 20’ at the chamfer B (Figure 1C).  
As to claim 8, Mordue discloses a rotor shaft wherein the bore 20’ extends through the rotor shaft for the passage of gas to a second end of the rotor shaft (Figure 1C).
 As to claim 10, Mordue discloses a rotor shaft that has a second end 14 and an exterior surface, wherein the exterior surface is threaded at the second end (Figure 2).  
A is chamfered B at a 45o angle (Figure 1C).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mordue.
 As to claim 4, Mordue discloses a rotor shaft that has an outer diameter and the first end A is chamfered to reduce the outer diameter (Figure 1C).  
Mordue fails to disclose that the outer diameter of the rotor shaft is 3" and the first end is 2 3/4" over a 1" to 1.5" length of the rotor shaft.  Mordue does not disclose any structural or functional significance as to the specific diameter of the first end or cylindrical body of the shaft.
Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor shaft disclosed by Mordue wherein the outer diameter of the rotor shaft is 3" and the first end is 2 3/4" over a 1" to 1.5" length of the rotor shaft as Mordue does not disclose any structural or functional significance as to the specific diameter of the first end or cylindrical body of the shaft, 
As to claim 5, Mordue fails to disclose a rotor shaft wherein threads begin at least 1 1/4" past the first end of the bore.  Mordue does not disclose any structural or functional significance as to the specific length between the first end of the bore and the threads.
  Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor shaft disclosed by Mordue wherein threads begin at least 1 1/4" past the first end of the bore as Mordue does not disclose any structural or functional significance as to the specific length between the first end of the bore and the threads, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 12, Mordue fails to disclose a rotor shaft wherein the chamfered first end is 1"-1.5" in length.  Mordue does not disclose any structural or functional significance as to the specific length of the chamfered first end.
 Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 .

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mordue in view of Cooper (US 7,731,891).
As to claims 7 and 9, Mordue fails to disclose a rotor shaft wherein the threads are square, 1", ACME threads.  Mordue does not disclose any structural or functional significance as to the specific shape or size of the threads.
Cooper teaches a shaft coupling 1200 comprising square ACME threads 1210; the square ACME threads providing for easy assembly between the coupling and a shaft 1400 (Figures 12-14; C10 L9-14).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft disclosed by Mordue wherein the threads are square ACME threads, as taught by Cooper, in order to provide for easy assembly between the shaft and the coupling.
 Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

04/07/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619